        Case 2:19-cv-00079-DB Document 99 Filed 07/31/20 Page 1 of 5


 1 RONALD O. KAYE, SBN 145051
     Email: rok@kmbllaw.com
 2 MARILYN E. BEDNARSKI, SBN 105322
     Email: mbednarski@kmbllaw.com
 3 LAURA F. DONALDSON, SBN 307638
 4 Email: ldonaldson@kmbllaw.com
   KAYE, McLANE, BEDNARSKI & LITT, LLP
 5 975 East Green Street
   Pasadena, California 91106
 6 Tel: (626) 844-7660
   Fax: (626) 844-7670
 7
 8 Attorneys for Plaintiffs
     SAMUEL KOLB, J.K. AND KARIN KOLB
 9
10                               UNITED STATES DISTRICT COURT

11                              EASTERN DISTRICT OF CALIFORNIA

12
13 SAMUEL KOLB, J.K., by and through his            No. 2:19-cv-00079 DB
   Guardian ad Litem, KARIN KOLB, and
14 KARIN KOLB,                                      STIPULATION AND ORDER FOR LEAVE
                                                    TO AMEND COMPLAINT BASED ON
15                 Plaintiff,                       EVIDENCE DISCOVERED AFTER THE
           v.                                       DISCOVERY CUTOFF; AND REQUEST
16                                                  THAT THE COURT CONSIDER THE
17 COUNTY OF PLACER; DEPUTY CURTIS                  EVIDENCE PRESENTED IN THE
     HONEYCUTT, and DOES 1-10, INCLUSIVE,           PROPOSED THIRD AMENDED
18                                                  COMPLAINT IN ITS DECISION ON
                   Defendants.                      DEFENDANTS’ MOTION TO DISMISS
19                                                  (DKT. NO. 84); EXHIBITS
20
                                                    [FILED CONCURRENTLY WITH
21                                                  DECLARATION OF PLAINTIFFS’
                                                    COUNSEL RE: GOOD CAUSE TO
22                                                  AMEND UNDER FRCP RULE 15].
23
24
                                                    Judge: Deborah Barnes
25                                                  Trial Date: January 19, 2021

26
27
28
       Stipulation and Order re for Leave to Amend Complaint Based on Evidence Discovered After
                                             Discovery Cut-Off
         Case 2:19-cv-00079-DB Document 99 Filed 07/31/20 Page 2 of 5


 1                              DEFENDANTS’ INTRODUCTORY STATEMENT

 2          As part of the discovery process, Plaintiffs requested policies relating to interviewing
     minors (Request for Production 57). There was a discovery dispute between the parties, which
 3
     resulted in a motion to compel that was granted on February 14, 2020. Dkt. No. 47. Other than
 4
     policies relating to victims of child abuse, there were no polices responsive to Plaintiffs’ request.
 5 In a Person Most Knowledgeable (regarding interviewing and interacting with minors) deposition,
 6 questions were asked of the witness about policies, and the response was that outside the child
 7 abuse context, there were no such policies. In July, Plaintiffs met and conferred regarding a
 8 response to Request for Production 57. At that time, counsel for Defendants realized it had not
     formally responded to the discovery request following the motion to compel, to indicate no
 9
     documents existed. On July 15, 2020, Defendants responded that other than polices relating to
10
     victims of child abuse, no documents existed. The policy of child abuse was provided, but there
11 was a question whether that policy was in effect in 2018. On July 27, 2020, Defendants confirmed
12 it was in effect in 2018. Although Plaintiffs and Defendants disagree on the relevance of the policy
13 relating to child abuse, Defendants do agree that Plaintiffs have a right to make allegations relating
14 to it in their complaint, and at the time Plaintiffs amended the complaint they did not have
15 information about the policy in 2018. The proposed amendment in the Third Amended Complaint
     does not substantively change the Monell claim set forth in the Second Amended Complaint, but
16
     only adds additional facts to support it. Therefore, the Defendants agree good cause exists to allow
17
     the amendment as proposed in this stipulation.
18                                                STIPULATION
19          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs, Samuel Kolb,
20 J.K., by and through his Guardian ad Litem, Karin Kolb, and Karin Kolb, by and through their
21 attorney of record, Kaye, McLane, Bednarski, & Litt, and Defendants County of Placer and
     Deputy Curtis Honeycutt, by and through their attorney of record, Porter Scott, that this Court:
22
            1. Grant leave to Plaintiffs to file a Third Amended Complaint, based on the disclosure
23
                concerning the child abuse policy by Defendants on July 27, 2020, which is presented
24              in ¶¶57-62 (see proposed Third Amended Complaint attached hereto at Exhibit 1, and
25              Declaration of Plaintiffs’ counsel establishing good cause under FRCP Rule 15 filed
26              concurrently herewith);

27          2. Due to the production of this evidence, the parties request leave of the Court for the

28                                                     1
        Stipulation and Order re for Leave to Amend Complaint Based on Evidence Discovered After
                                              Discovery Cut-Off
     Case 2:19-cv-00079-DB Document 99 Filed 07/31/20 Page 3 of 5


1           Court to consider the new allegations in the Third Amended Complaint (¶¶ 57-62) for

2           purposes of its determination of Defendants’ Motion to Dismiss. Dkt. No. 84. For the
            Court’s convenience, attached hereto at Exhibit 2, is a three-page excerpt identifying
3
            all new allegations in the Third Amended Complaint – ¶¶ 57-62;
4
        3. That the filing of the Third Amended Complaint not alter the Motion to Dismiss filed
5           by Defendants (Doc No. 84), and that motion be ruled upon by the Court. The Third
6           Amended Complaint does not substantively change the Monell claim that is the subject
7           of the motion. The parties will not file any new briefings outside of what has already

8           been filed with the Court, which is limited to Defendants’ Motion (Dkt. No. 84 and
            supporting documents), Plaintiffs’ Opposition to that Motion (Dkt. No. 86 and
9
            supporting documents), and Defendants’ Reply (Dkt. No. 93 and supporting
10
            documents), and for the Court to rule solely on these pleadings, in addition to the new
11          allegations presented in the Third Amended Complaint, ¶¶ 57-62;
12      4. Good Cause for this request is presented in the Declaration of Plaintiffs’ Counsel and
13          accompanying exhibits, filed concurrently herewith.

14      5. In support of same, Plaintiffs present the following:
                   a. On February 14, 2020, the Court granted Plaintiffs’ Motion to Compel and
15
                        Ordered the production of:
16
                        REQUEST FOR PRODUCTION NO. 57:
17                      All DOCUMENTS that REFER or RELATE to PCSO’s internal
                        regulations, policies and/or training regarding the interviewing of MINORS
18                      and treatment of MINORS.
19
                        See Dkt. No. 47.
20
                        This Request had been modified to include only those documents in effect
21
                        on the date of the incident, January 14, 2018.
22                 b.   July 27, 2020 at 11:43 a.m., Defendants advised Plaintiffs that Placer
23                      County Sheriff’s Office January 1, 2020 Field Operation No. 7-06, Child
24                      Sexual Assault Investigation Procedure, was in effect at the time of the

25                      incident on January 14, 2018, including but not limited to the following
                        language:
26
                        NOTE: In order to determine if a crime occurred or the risk to the victim or
27                      to others, it is sometimes necessary to ask questions of the alleged victim.
28                                                   2
     Stipulation and Order re for Leave to Amend Complaint Based on Evidence Discovered After
                                           Discovery Cut-Off
         Case 2:19-cv-00079-DB Document 99 Filed 07/31/20 Page 4 of 5


 1                          The initiating party should not obtain any further details of the assault, and
                            no more than necessary to collect the above information. If possible, this
 2                          information should be established through some party other than the
                            victim, i.e., parent or other responsible party reporting the crime. Any
 3                          questioning of the victim should be kept at a bare minimum. AVOID
 4                          INTERVIEWING THE VICTIM IF POSSIBLE.

 5 Emphasis (and capital letters) in original.
                       c. Prior to that time, Defendants had not confirmed that the policy relating to
 6
                           child abuse that contained guidelines for interviewing minors was in effect
 7
                           as of January 2018.
 8
           6.      The parties further stipulate that no further Motions will be filed in response to the
 9         Third Amended Complaint, and, if the Court denies Defendants’ Motion to Dismiss (Dkt.
10         No. 84), Defendants will file its Answer to the Third Amended Complaint.
11
12          IT IS SO STIPULATED.

13
     Date: July 28, 2020                  KAYE, McLANE, BEDNARSKI & LITT, LLP
14
                                          By: / s / Ronald O. Kaye
15
                                                  RONALD O.KAYE
16                                                Attorneys for Plaintiffs
17
18 Date: July 28, 2020                    PORTER SCOTT

19                                        By: /s/ Carl Fessenden
                                               CARL FESSENDEN
20                                            Attorneys for Defendants

21
22
23
24
25
26
27
28                                                     3
        Stipulation and Order re for Leave to Amend Complaint Based on Evidence Discovered After
                                              Discovery Cut-Off
       Case 2:19-cv-00079-DB Document 99 Filed 07/31/20 Page 5 of 5


1                                                ORDER

2           Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that:

3           1. The parties’ July 28, 2020 stipulation, (ECF No. 97), as clarified by the parties’ July

4 30, 2020 supplemental filing, (ECF No. 98), is granted; and
5           2. Plaintiff shall file the proposed third amended complaint within fourteen days.

6 DATED: July 30, 2020                                    /s/ DEBORAH BARNES
                                                          UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                    4
      Stipulation and Order re for Leave to Amend Complaint Based on Evidence Discovered After
                                            Discovery Cut-Off
